J-S47044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.B., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


APPEAL OF: N.C., MOTHER

                                                    No. 899 EDA 2014


              Appeal from the Order Dated February 18, 2014
           In the Court of Common Pleas of Philadelphia County
               Family Court at No.: CP-51-DP-0000358-2014


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                      FILED SEPTEMBER 16, 2014




     At a dependency hearing held on February 18, 2014, the juvenile court

heard testimony that established the following facts. Child lived with Mother

at          home in Philadelphia. At the time of the dependency hearing,

Child was fifteen years old and in the ninth grade.     Notes of Testimony

                        3, 6. Child graduated at the top of his eighth grade

class and earned a scholarship to a private school.    Id. at 20.   Although

Child has exhibited a set of specific needs, he does not have an

Individualized Education Plan.   Id. at 11.    Mother placed Child at the

Horsham Clinic in 2011 because he had been threatening people at school.

Id. at 18-19
J-S47044-14



during which he was transported from home to the Clinic each day. Id. at

                                                                              after

                                                                    Id. at 18-19.

Child had set other fires. Onc

entered the kitchen, set fire to a pencil, threw the pencil in the trash, and



awoke to find the kitchen on fire. Id. at 19.

      Mother told DHS social worker Aliya Williams that,

discharge from Horsham, she had

provider   about   referrals   for   therapy    but    did   not    receive    any

recommendations. Id. at 4-5. Child was diagnosed with bi-polar disorder

and ADHD, and was prescribed Risperdal and Concerta.          Id. at 22.      Child

refused to attend therapy sessions and refused to take his medications after

his release from Horsham.        Id. at 4, 14.        Mother testified that she

occasionally would force Child to take his medicine. Id. at 21. Other times,

he would                                                 Id. at 22. Mother said

that she took Child to see his family physician every three months, and that

Child was in therapy at one point but was uncooperative.           Id. at 21, 24.

Mother testified that she has not enrolled Child in any mental health

treatment since he left Horsham in 2011. Id. at 23.

      In November 2013, when Child was fourteen years old, he was

involved in a disagreement with Mother and said that he was afraid to return

home. According to Child, he failed to complete some chores, and believed

                                     -2-
J-S47044-14



that Mother would discipline him severely.    In order to defuse the tension

between Mother and Child, Child stayed with his grandmother before

                                Id. at 4.

      DHS requested an order of protective custody for Child on February 7,

2014. DHS alleged that Child had reported on several occasions that he was

afraid to go home to Mother. DHS also alleged that Mother used verbal and

physical discipline when Child failed to follow her rules; that Child appeared

to have untreated mental health issues; and that Mother was unable to

control Child. Application for Order of Protective Custody, 2/7/2014. Social

Worker Williams testified that both Mother and Child requested that Child be



relationship. N.T. at 5.

      Mother explained to DHS that, although the two have not had a

physical altercation, Child has made movements that Mother perceived as

physically threatening. Id. at 5-6. Mother stated that Child also comes and

                                                                        Id. at

6.   Mother testified that she fears being at home with Child, who, Mother

says, will set a fire or destroy furniture in the home if he does not get his

way. Id. at 17-18. Mother also testified that she does not sleep when Child

is in her home.    Id. at 18.

February 7, 2014, and placed him in a treatment foster home. Id. at 3, 5.

      The juvenile court held a hearing on the dependency petition on

February 18, 2014. DHS social worker Aliya Williams and Mother testified at

                                       -3-
J-S47044-14



the hearing. The parties agreed that Child was a dependent child and also

agreed                         . However, there was no agreement as to the

basis for the adjudication of dependency. N.T. at 3. DHS argued that Child

was dependent upon the bases that Child lacked proper parental care and

control and that Child was incorrigible.    Id. at 16-17                ounsel

argued that Child was dependent based solely upon his own incorrigibility.

Id. at 26-28. The juvenile court found that Child was dependent upon both

bases. Id. at 31.

      The juvenile court entered its order adjudicating Child dependent and

committing him to DHS on February 18, 2014. On March 19, 2014, Mother

filed her notice of appeal and statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother presents the following questions for our review:

      1. Whether the trial court erred in adjudicating the subject minor
         dependent under 42 Pa.C.S.A. § 6302(1) and finding that said
         minor lacked proper parental care and control proven by clear
         and convincing evidence.

      2. Whether the trial court erred by not specifying, as required by
         rules 1408 and 1409 of the PA Rules of Juvenile Court
         Procedure, which specific averments in the petition were
         proved by clear and convincing evidence (Rule 1408) and by
         failing to include in the Order adjudicating the subject minor
         dependent, under 42 Pa.C.S.A. § 6302(1), the specific factual
                                          s decision was based (Rule
         1409(C)(1)(a), (b)).

                    (minor modifications to citations, order of issues reversed

for ease of disposition).



                                     -4-
J-S47044-14



      Our Supreme Court set forth our standard of review for dependency

cases as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the

      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      We note at the outset that no party has appealed the juvenile

determination that Child is dependent based upon incorrigibility. However,



proper parental care and control is not moot.

      As a general rule, an actual case or controversy must exist at all
      stages of the judicial process, or a case will be dismissed as
      moot. . . . An issue before a court is moot if in ruling upon the
      issue the court cannot enter an order that has any legal force or
      effect. . . . Nevertheless, this Court will decide questions that
      otherwise have been rendered moot when one or more of the
      following exceptions to the mootness doctrine apply: 1) the case
      involves a question of great public importance, 2) the question
      presented is capable of repetition and apt to elude appellate
      review, or 3) a party to the controversy will suffer some
      detriment due to the decision of the trial court.

In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002) (citations omitted,

emphasis added). In prior cases, we have held that, because there can be

collateral consequences to a finding of dependency, it is excepted from the

mootness doctrine.   See In re L.Z., 91 A.3d 208, 213 (Pa. Super. 2014)

(reaching merits of challenge to finding that mother perpetrated child abuse



                                     -5-
J-S47044-14



despit                                                       In re D.A., 801

A.2d 614, 617 (Pa. Super. 2002) (holding case not moot even though

dependency resolved during pendency of appeal because mother could suffer

a detriment in future dealing with child protective agency). Here, because

Mother would suffer a detriment in future dealings with DHS or in other

proceedings regarding Child due to the finding of lack of proper parental care

or control, the issue is not moot.

      A dependency hearing is a two-stage process. The first stage requires

the juvenile court to hear evidence on the dependency petition and

determine whether the child is dependent pursuant to the standards set

forth in section 6302. 42 Pa.C.S.A. § 6341(a). If the court finds clear and

convincing evidence that the child is dependent, it may move to the second

stage, in which it must make an appropriate disposition based upon an

inquiry into the best interests of the child. 42 Pa.C.S.A. § 6351(a); In re

B.S., 923 A.2d 517, 521 (Pa. Super. 2007). Clear and convincing evidence

is evidence            clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitancy, of the truth of

the precise                   In the Matter of C.R.S., 696 A.2d 840, 843

(Pa. Super. 1997).

      To adjudicate a child dependent based upon lack of parental care or

control, a juvenile court must determine that the child:

      is without proper parental care or control, subsistence, education
      as required by law, or other care or control necessary for his
      physical, mental, or emotional health, or morals.                A

                                     -6-
J-S47044-14


     determination that there is a lack of proper parental care or
     control may be based upon evidence of conduct by the parent,
     guardian or other custodian that places the health, safety or
     welfare of the child at risk.

42 Pa.C.S.A. § 6302(1).

     In accordance with the overarching

                                            see 42 Pa.C.S.A. § 6301(b), a

child will be declared dependent only when he is presently without proper

parental care or control, and when such care and control are not

immediately available.    In the Interest of R.T., 592 A.2d 55, 57 (Pa.



which (1) is geared to the particularized needs of the child and (2) at a

minimum, is likely to prevent serious injury to t         C.R.S., 696 A.2d

at 845.

     Mother contends that the juvenile court erred in determining that Child

was without proper parental care and control pursuant to section 6302.

Mother argues that the facts supported only the incorrigibility finding.

                 15-17.

     The juvenile court found, and the record supports, that Child has

                                                    Juvenile Court Opinion,

4/25/2014, at 3.    Child was prescribed medication for his mental health

conditions, but Mother was unable to ensure that Child took the medication

as prescribed.   After a three-month in-patient stay at a mental health

facility, Mother did not take Child to a specialist or mental health



                                    -7-
J-S47044-14



professional for follow-up care. Id. While Child is now at an age at which

he must consent to care, the record does not demonstrate that Mother has

made any attempts to provide Child with any care designed to treat his

mental health conditions.    Further, Mother admitted to the      social worker

that she cannot manage Child, that she is afraid of Child, and that she does

not sleep while Child is in the house. N.T. at 5, 17-18. Mother testified that

                                                               Id. at 18.

      These specific findings, in addition to the factual recitation above,

suffice to support                                        clear and convincing

evidence established that Child is not receiving proper parental care that is

geared toward his mental health needs and is likely to prevent serious injury

to Child.    See C.R.S., supra.   While Mother can no longer force Child to

enter treatment, Mother did not do so before Child reached the age of

consent and has not attempted to do so since.        Mother admits that Child

starts fires that put Child at risk of serious injury, yet Mother has not sought

treatment for Child to address these concerns.       Further, Child is without

proper parental control as Mother admitted to the social worker that she is

unable to manage Child. Based upon this record, the juvenile court did not

abuse its discretion in finding that Child was dependent based upon a lack of

proper parental care and control and that such care is not immediately

available.

      Mother also contends that the juvenile court erred in failing to comply

with the rules of juvenile court procedure. Specifically, Mother argues that

                                     -8-
J-S47044-14



the court did not specify which allegations were the bases for the

dependency adjudication as required by Rule 1408. Mother also asserts that

the juvenile court did not specify that the court found Child dependent by



Brief at 13-15.

      Rule 1408 provides as follows:

      After hearing the evidence on the petition or accepting stipulated
      facts by the parties but no later than seven days, the court shall
      enter a finding by specifying which, if any, allegations in the
      petition were proved by clear and convincing evidence.

Pa.R.J.C.P. 1408. In pertinent part, Rule 1409 provides that:

      The court shall include the following in its court order:

         (1) A statement pursuant to paragraph (A):

            (a) as to whether the court finds the child to be
            dependent from clear and convincing evidence;

            (b) including the specific factual findings that form
            the b                s decision; . . . .

Pa.R.J.C.P. 1409(C).

      In its February 18, 2014 order, the juvenile court stated that it

adjudicated Child dependent based upon clear and convincing evidence.

Order, 2/18/2014, at 1. As to the findings of fact, the juvenile court stated

that it found the facts to be as stated in the dependency petition, and that

these facts sufficed to adjudicate Child dependent.      Id.      The dependency

petition set forth, among others, the following allegations: that Child had a




                                      -9-
J-S47044-14



Child was not receiving treatment for his mental health condition; that

Mother felt unsafe around Child; that Mother requested an out-of-home

placement for Child; and that a Child and Adolescent Needs and Strengths

assessment of Child recommended placement in treatment foster care.

Dependency Petition, 2/11/2014, at 7-8 (unnumbered). These allegations,

once proven by clear and convincing evidence, demonstrated that Child has

particularized mental health needs that Mother did not meet such that he

was without proper parental care and control and that such care was not

immediately available.    While a more detailed set of findings would have

been

provided a sufficient basis for the dependency adjudication.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2014




                                    - 10 -